Title: From George Washington to Udny Hay, 27 November 1780
From: Washington, George
To: Hay, Udny


                        
                            Dear Sir
                            Head Quarters 27th Novemr 1780
                        
                        I have recd your favs. of the 12th and 23d instants—I recommended Mr Hales case to the particular attention
                            of the Commy General who is at Philada and who I hope will have it in his power to make him compensation in Rum if not in
                            Money.
                        I have written to the Governor and have pointed out to him fully our distressed situation and the
                            consequences which much ensue if some such expedient as you have mentioned is not adopted—There is not a Barrel of Flour
                            in Magazine in Pennsylvania or Jersey, and if there were, it is at most too late to transport it from Delaware to the
                            North River—I shall probably be at New Windsor myself, by the time I receive the Governors answer, and if he approves, the
                            Men you require shall be furnished.
                        If any advantages result from putting up the Beef in the manner you propose I shall have no objection to your
                            doing it. I am &c.

                    